Order entered July 31, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00352-CV

                              JOSEPH VUKELICH, Appellant

                                               V.

        RIDGEVIEW RANCH HOMEOWNERS ASSOCIATION, INC., Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-04599-2012

                                           ORDER
       We GRANT appellant’s July 30, 2014 motion for an extension of time to file a rely brief.

Appellant shall file his reply brief on or before August 29, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE